Case 6:21-cr-00033 Document1 Filed on 02/23/21 in TXSD Page 1 of 2

United States Courts

Southern District of Texas
UNITED STATES DISTRICT COURT FILED
| FEB 23 2021
SOUTHERN DISTRICT OF TEXAS
Nathan Ochsner
VICTORIA DIVISION Clerk of Court
UNITED STATES OF AMERICA §
§
-y; § CRIMINAL NUMBER
§
AARON DWAIN WOOD § y
=21-033
. INDICTMENT
THE GRAND JURY CHARGES THAT:
: COUNT ONE

On or about October 22, 2020, in the Victoria Division of the Southern District of Texas
and elsewhere within the jurisdiction of the Court, the defendant,
AARON DWAIN WOOD,
_ _...__ knowingly possessed one (1) firearm in and affecting interstate and foreign commerce, to wit;

a.) aSCCY Industries model CPX-2 9mm semi-automatic pistol bearing serial number
831104;

having previously been convicted in any court of, a crime punishable by imprisonment for a term
exceeding one year (a felony offense), and knowing that he was a person who has been convicted
of a felony offense.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF CRIMINAL FORFEITURE

 

- Pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States
Code, Section 2461(c), as a result of the commission of a violation of Title 18, United States
Code, Sections 922(g)(1) and 924(a)(2), as alleged in Count One of the Indictment, notice is

given that the defendant,

 

 

 
Case 6:21-cr-00033 Document1 Filed on 02/23/21 in TXSD Page 2 of 2

AARON DWAIN WOOD,
shall forfeit to the United States any firearm used in commission of the offense, including, but not
limited to, the following:

a.) a SCCY Industries model CPX-2 9mm semi-automatic pistol bearing serial number
831104; - 4

All pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States

Code, Section 2461(c).

 

_. + -

"A TRUE BILL: .
, ORIGINAL SIGNATURE ON FILE
- FOREPERSON OF THE GRAND JURY

RYAN K.PATRICK
UNITED STATES ATTORNEY

By: Pam’ Au
PATTI HUBERT BOOTH
Assistant United States Attorney —

7
fo.

 

 

 

 
